Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 8 recites the limitation “the closing member”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the closing member”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US20130157381A1 published 06/20/2013; hereinafter Pang) in view of Wang et al (US20060210448A1 published 09/21/2006; hereinafter Wang).
Regarding claim 1, Pang teaches a device for preparing a patient's sample before analysis (a sample testing apparatus - paragraph 1), comprising:

an actuator (a sample collector 10 - paragraph 10) (“an actuator” is interpreted as a structure that is capable of moving or controlling something in the device);
wherein the housing (the cylindrical portion of housing 22 that holds the sample collector 10 - paragraph 44) comprises a receiving chamber (receiving chamber is interpreted as a structure containing the actuator) (slot 21 - Fig. 2) and a reagent reservoir (a capsule - paragraph 10), wherein the receiving chamber comprises an opening (slot 21 has circular openings at both ends 29,30 - Fig. 2 and paragraph 44); 
wherein the receiving chamber (slot 21 - Fig. 2) is configured for receiving at least a portion of the patient's sample through the opening (insertion of a sample collector 10 into the slot - paragraph 13), 
wherein the reagent reservoir is configured for receiving a reagent (a capsule containing a buffer - paragraph 10), 
wherein the actuator is rotatable relative to housing about the central axis of the housing  (“housing” is interpreted as the cylindrical portion of housing 22) (collector 10 is capable of being rotated about the central axis of the cylindrical portion of housing 22 – Figs. 4 and 5), 
wherein rotation of the actuator: 
causes contact between the reagent and the patient’s sample (a set of radially projecting teeth around a portion of the opening into the buffer capsule - paragraph 49), such that the patient's sample is at least partially mixed with the reagent (swab may be compressed slightly by the teeth, allowing the swab to be pushed further into the capsule – paragraph 49) (collector 10 is capable of being rotated while the swab 13 is pressed into the teeth and is capable of causing mixing between sample and buffer – Fig. 10 and paragraph 50); 

Wang teaches a sample collecting device wherein rotation of the actuator (a knob 12 and a threaded plunger 13 – Figs. 1-2): closes the opening of the receiving chamber (Screw threads 14 matingly cooperating with the threaded plunger are provided along the inside wall of the vessel from the second end 10 down toward a median portion 15 of the vessel – paragraph 25 and Figs. 1-2) (the knob 12 and a threaded plunger 13 engages the screw threads 14 in a rotational motion about the central axis of the vessel 2 – Figs. 1-2). It would be advantageous to use a threaded connection to prevent leaks and spills of the sample and buffer from the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cylindrical portion of housing 22 and sample collector 10, as taught by Pang, with the threads, taught by Wang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Pang and Wang teach containers for retaining sample swabs.
Regarding claim 4, Pang, modified by Wang, teaches the device of claim 1, further comprising a blocking member (connection between the screw threads 14 and threaded plunger 13 – Figs. 1-2), wherein the blocking member is configured for blocking a reverse rotation of the actuator after the receiving chamber is closed by the actuator (the screw threads 14 and threaded plunger 13 are capable of preventing reverse rotation of the knob 12 by friction – Figs. 1-2).
Regarding claim 5
Regarding claim 14, Pang, modified by Wang, teaches a system (a reading system - paragraph 23) for analyzing a patient's sample, the system comprising:
a sample preparation device (a cartridge to be received by a reading system - paragraph 23) provided as a device according to claim 1; and
a sample analysis device configured to (an optical reading system - paragraph 51) conduct at least one analysis of the liquid provided by the preparation device (suitable for reading data from a disposable cartridge - paragraph 60).
Regarding claim 16, Pang, modified by Wang, teaches a method for preparing a patient's sample before analysis using the device of claim 1, comprising the steps of: 
providing a reagent and inserting the reagent into the reagent reservoir of the device (the cartridge further comprises a buffer capsule 31 – paragraph 45) (Pang provides a cartridge and buffer because the buffer capsule is welded to the cartridge –paragraph 45); 
receiving a first portion of a sample collecting member in the receiving chamber of the device (inserting a sample collector comprising a swab with a sample into a receiving slot of a cartridge – claim 29), wherein a patient's sample is provided on the first portion of the sample collecting member (a sample collector comprising a swab with a sample – claim 29); 
closing the housing of the device (the sample collector 10 closes the collector receiving slot 21; therefore, this step is preformed when the sample collector 10 is inserted into a receiving slot of a cartridge – Figure 5 and paragraph 50); and 
supplying the reagent to the patient's sample (insertion of the collector opens a lid of a capsule containing buffer liquid to communicate the buffer liquid and at least a portion of the sample – claim 29) so as to mix the patient's sample at least partially with the reagent (mixing the buffer liquid and sample portion with a reagent contained within or introduced into the chamber – claim 29).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, modified by Wang, as applied to claim 1 above in view of Belgrader et al (US20110071055A1 published 03/24/2011; hereinafter Belgrader).
Regarding claim 2, Pang, modified by Wang, teaches the device of claim 1.
However, Pang, modified by Wang, does not teach that the reagent comprises a lysing agent.
Belgrader teaches that the reagent comprises a lysing agent (sample preparation chamber 10 can contain a chemical lysing method – paragraph 10). It would be advantageous to use a lysing agent to gain the functional of preparing proteins and improve analysis sensitivity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus, as taught by Pang as modified by Wang, with a chemical lysing method, taught by Belgrader, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Pang, Wang, and Belgrader all teach sample containers for analysis. 
Allowable Subject Matter
Claims 6-8 and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6, with dependent claims 7-8, is allowed because the closest prior art on record Pang, Wang, Belgrader, Bladen (US20160116380A1), and Redmond (US20110171754A1) do not teach the following limitations of claim 6, neither individually nor combined:
“wherein the actuator is further configured for cutting a portion of a sample collecting member, wherein the sample collecting member protrudes out of the receiving chamber as the actuator rotates about the central axis of the housing”.
Claim 10, with dependent claims 12-13, is allowed because the closest prior art on record Pang, Wang, Belgrader, Bladen (US20160116380A1), and Redmond (US20110171754A1) cannot be combined to teach the following limitations of claim 10: 
“wherein the receiving chamber comprises a closure, wherein the closure comprises a cutting portion; wherein the cutting portion is configured to cut a portion of a sample collecting member, wherein the portion of the sample collecting member protrudes out of the receiving chamber; and wherein a supplying actuator also acts as the actuator, wherein the supplying actuator comprises the closing member, wherein the closing member is arranged to close the opening of the receiving chamber, and wherein the supplying actuator comprises a cutting actuator, wherein the cutting actuator activates the cutting of the protruding portion of a sample collecting member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

/T.C.S./Examiner, Art Unit 1796                                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797